Citation Nr: 1447856	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-45 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2014, the Board remanded the appeal so that a hearing before a Veterans Law Judge could be scheduled.  The hearing was held in August 2014, and a transcript of the hearing is associated with the claims file.  Thus, the RO substantially complied with the April 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus is a result of the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the claim of entitlement to service connection for tinnitus. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he currently has tinnitus as a result of noise exposure in service from artillery fire and teletype machines as part of his duties as a communications specialist.  He is competent to attest to his noise exposure on service. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus. 

Moreover, the Board determines that the evidence in favor of a relationship between the Veteran's tinnitus and his military service is in equipoise. The Veteran has testified that his tinnitus began during his active duty, after basic training.  A September 2010 VA examiner opined that the tinnitus was not related to service on the basis that there were no complaints, treatment, or diagnosis of tinnitus in service.  However, he did not discuss the Veteran's report at the examination that his tinnitus had begun in the 1960s.  In light of these facts, the Board determines that the Veteran's tinnitus is at least as likely as not a result of his military service. A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence).  In this case the Veteran has presented competent and credible evidence that his tinnitus began in service and has continued since service.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Based on the above, the Board finds that the evidence is in relative equipoise.  When resolving all doubt in the Veteran's favor, the Board finds that there is a causal relationship between the Veteran's military service and his current tinnitus. Accordingly, service connection for tinnitus is granted.
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With regard to the Veteran's hearing loss claim, the September 2010 VA examiner relied on the lack of a shift in the Veteran's hearing thresholds during service in forming the negative opinion.  However, the lack of a hearing loss disability shown in service is not a sufficient rationale for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, as indicated, the Veteran is competent to describe his noise exposure in service.  Washington, 19 Vet. App. at 368. Therefore, the Board determines that another VA audiological examination should be performed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the etiology of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail. Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss is causally or etiologically a result of noise exposure in service, or is otherwise a result of military service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
A complete rationale for any opinion advanced must be provided. The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination cannot be the sole basis for a negative opinion.

2. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide an SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


